Title: From John Adams to John Taylor, 3 June 1814
From: Adams, John
To: Taylor, John



Sir
Quincy June 3. 1814

I have recd your favour of May. 20, with the thoughts on Government, returned in good condition.
The Outline of a Militia in the 22d page, has been Since adopted in Massachusetts. This Commonwealth alone, had at the declaration of the present War, One hundred and thirty Seven Pieces of brass Cannon, belonging to as many Companies of Artillery, ready to march at the command of Government In 1774 and 1775 We had but two Pieces, the Hancock and Adams. But what Government? A question is raised, between the national and State Government. “Two Authorities are up; neither Supream, Confusion enters through the Gap.”
As there is rarely a rose without a thorn;  Convenience without an inconvenience; a good without an evil: I am Suspicious that our admirable System of Militia in Massachusetts has made Us too Self Sufficient. We fear nothing. Neither Friends nor Enemies.
I am glad you have recd. four Numbers of my hints, doubts and difficulties. If health and leisure, and Eyesight and quivering nerves will permit, I Shall Send you a few more, for your Amusement. But as nothing Urges haste, I Shall make it an Amusement to myself as well as to you. My principal Business is in My Garden at this Season. Next Winter I may write more Essays on Man.I am your Friend

John Adams.